     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 1 of 11 Page ID #:396




 1    Gregory F. Coleman
 2    (admitted pro hac vice)
      greg@gregcolemanlaw.com
 3    Adam A. Edwards
 4    (admitted pro hac vice)
      adam@gregcolemanlaw.com
 5    GREG COLEMAN LAW PC
 6    800 S. Gay Street, Suite 1100
      Knoxville, TN 37929
 7
      T: 865-247-0080
 8    F: 865-522-0049
 9
      Attorneys for Plaintiffs
10
11                                  UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
12
                                         SOUTHERN DIVISION
13
       DAVID and LAURA ELKINS,                      Case No. 8:19-CV-00818 JLS (KESx)
14
       PATRICK DE FONTBRUNE,                        Hon. Josephine L. Staton
15     HONGLIANG FU, RACHEL
16     FAIRCHILD, RYAN MANGLE,                      JOINT RULE 26(f) REPORT
17     AMADO MUNOZ, BEN HU,
       CHARLOTTE KAPETENAKIS,                       Complaint Served: May 17, 2019
18     REGAN FARLEY, and SHARON                     Date of Trial: Not set
19     BECK individually and on behalf of all
20     others similarly situated,
21                       Plaintiffs,
                v.
22
23     AMERICAN HONDA MOTOR CO.,
       INC., a California Corporation, and
24     HONDA NORTH AMERICA, INC., a
25     Delaware Corporation,
26               Defendants.
27
28


      4840-9151-2494.1                   JOINT RULE 26(F) REPORT
                                          8:19-CV-00818 JLS (KESx)
     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 2 of 11 Page ID #:397




 1             Pursuant to this Court’s orders of October 21, 2019 (Dkt. No. 41) and November
 2    18, 2019 (Dkt. No. 44), Federal Rule of Civil Procedure 26, and Local Rule 26, Plaintiffs
 3    David and Laura Elkins, Patrick De Fontbrune, Hongliang Fu, Rachel Fairchild, Ryan
 4    Mangle, Amado Munoz, Ben Hu, Charlotte Kapetenakis, Regan Farley, and Sharon Beck
 5    (“Plaintiffs”) and Defendant American Honda Motor Co., Inc. and Honda North
 6    America, Inc. (“Honda”), through their undersigned counsel, submit the following Joint
 7    Rule 26(f) report.
 8      a.     Statement of the Case
 9             Plaintiffs
10             This is a proposed class action in which Plaintiffs allege that 2015-2019 Honda
11    Civics (“Class Vehicles”) are equipped with uniformly defective air conditioning systems
12    (“AC Systems”) that fail prematurely and well in advance of their expected useful life.
13    According to the Complaint, Class Vehicle AC Systems suffer from a serious defect in
14    materials, workmanship and/or design that causes them to (a) crack and leak refrigerant;
15    (b) lose pressure within the AC System; and (c) fail to cool vehicle passenger cabins
16    (“the Defect”). Plaintiffs further allege that Defendants American Honda Motor Co., Inc.
17    and Honda North America, Inc. (collectively, “Defendants”) failed to disclose this known
18    Defect to Plaintiffs and the putative Class(es) prior to selling or leasing them Class
19    Vehicles. Accordingly, Plaintiffs allege that Defendants’ conduct violates state and
20    federal consumer protection statutes, breaches their warranty obligations, and has
21    unjustly enriched both Honda entities.
22             Honda
23             American Honda Motor Co., Inc. (“AHM”) and Honda North America, Inc.
24    (“HNA”) (together “Honda”) maintain that this is an opportunistic lawsuit that seeks to
25    capitalize on an issue that Honda addressed in the ordinary course of business. Plaintiffs
26    David and Laura Elkins originally sued Honda claiming the condenser in their 2016
27    Honda Civic is defective because its location made it susceptible to damage from road
28    debris. But plaintiffs soon recognized a condenser that fails when struck by road debris is

      4840-9151-2494.1                            1
                                       JOINT RULE 26(F) REPORT
                                        8:19-CV-00818 JLS (KESx)
     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 3 of 11 Page ID #:398




 1    no different than a windshield that shatters when struck by a rock—neither situation
 2    presents a “defect” that is Honda’s responsibility. Thus, they filed a first amended
 3    complaint that completely abandons this original defect theory and instead latches on to a
 4    voluntary warranty extension Honda announced for certain air conditioning (“AC”)
 5    components while plaintiffs were amending their original complaint. Honda maintains
 6    that its voluntary action—a generous 10-year warranty extension on certain AC
 7    components—leaves nothing for this Court to address. And as set forth in Honda’s
 8    pending motion to dismiss, the First Amended Complaint does not, in any event, state
 9    any viable claim.
10       b. Principal Legal Issues
11             Plaintiffs
12             Plaintiffs contend that the principal issues in the case include (i) whether the Class
13    Vehicles suffer from a common Defect that causes AC Systems to fail; (ii) whether
14    Defendants knew or should have known of the Defect, and if so, when they discovered it;
15    (iii) whether the Defect’s existence would be important to a reasonable person; (iv)
16    whether Defendants failed to disclose and concealed the existence of the Defect from
17    potential customers; and (v) whether Defendants violated legal duties, breached express
18    and implied warranty obligations, and were unjustly enriched.
19             Honda
20             Honda submits that Plaintiffs’ claims implicate both substantive and procedural
21    issues as follows:
22             Substantive issues: The key pleading issues are set forth in Honda’s pending
23    motion to dismiss [Dkt. 40]. In summary form, they are whether:
24             (a)       Plaintiffs lack Article III and statutory standing (Fed. R. Civ. P. 12(b)(1)) to
25                       state any claim [Dkt. 40, pp. 5-9];
26             (b)       Whether Plaintiffs’ nationwide class claims are viable as pled [Dkt. 40, pp.
27                       10-11];
28

      4840-9151-2494.1                                   2
                                            JOINT RULE 26(F) REPORT
                                             8:19-CV-00818 JLS (KESx)
     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 4 of 11 Page ID #:399




 1             (c)       Whether Plaintiffs have pled any viable breach of express warranty claim
 2                       [Dkt. 40, pp. 11-15];
 3             (d)       Whether Plaintiffs have pled any viable breach of implied warranty claim
 4                       [Dkt. 40, pp. 15-17];
 5             (e)       Whether Plaintiffs have satisfied the requirements for stating a cognizable
 6                       claim under the Magnusson-Moss warranty act [Dkt. 40, p. 17];
 7             (f)       Whether Plaintiffs have pled viable consumer protection law claims [Dkt.
 8                       40, pp. 18-20];
 9             (g)       Whether the economic loss rule bars plaintiffs’ negligence claim [Dkt. 40, p.
10
                         23]; and
11
               (h)       Whether plaintiffs may press a stand alone claim for unjust enrichment,
12
                         which is a remedy and not a cause of action [Dkt. 40, p. 24].
13
14             Procedural issues: Whether Plaintiffs, if their claims survive Honda’s motion to
15    dismiss, can satisfy their burden of demonstrating that this proposed class action meets
16    each of the four requirements of Fed. R. Civ. P. Rule 23(a) and at least one of the
17    requirements of Rule 23(b) to justify class treatment of their claims.
18        c. Damages
19             Plaintiffs’ and the Class’s damages include the loss of monies paid in connection
20    with the repairs of Class Vehicles as a result of the defect in the Class Vehicles’ Air
21    Conditioning Systems as well as the diminution in value of the Class Vehicles at the
22    point of sale. The out-of-pocket expenses incurred by the Plaintiffs and Class incurred for
23    repairing Class Vehicles range between $300 and $1500 or more per repair per vehicle.
24    The sum amount of these manifestation damages (number of vehicles x cost of repairs) is
25    presently unknown (publicly available sales records for Honda Civics indicate more than
26    1.3 million Class Vehicles sold) but will be determined, at least in part, from data and
27    records in the possession, custody and control of Defendants. The total damages resulting
28    from a diminution in value of the Class Vehicles at the point of sale can be determined

      4840-9151-2494.1                                  3
                                            JOINT RULE 26(F) REPORT
                                             8:19-CV-00818 JLS (KESx)
     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 5 of 11 Page ID #:400




 1    through the use of conjoint analyses. In addition, Plaintiffs reserve the right to seek
 2    prejudgment interest, costs, and attorney fees. Plaintiffs also reserve their right to
 3    supplement this initial disclosure upon completion of their ongoing evaluation of
 4    damages to Plaintiffs and the proposed Class and, at the appropriate time, will make
 5    disclosure of expert testimony pursuant to FED. R. CIV. P. 26(a)(2).
 6             Honda disputes that plaintiffs have sustained any damage. Honda’s voluntary
 7    actions, in the form of a warranty extension that includes reimbursement for certain out
 8    of pocket costs abundantly compensates plaintiffs and members of the putative class who
 9    claim they have suffered any cognizable harm.
10        d. Insurance
11             Honda is not aware of a policy of insurance that covers the claims plaintiffs assert
12    in this action.
13        e. Motion Practice
14             Plaintiffs filed their First Amended Complaint on September 4, 2019. (Dkt. No.
15    30.) Honda filed a motion to dismiss on October 18, 2019 (Dkt. No. 40). Plaintiffs filed
16    an opposition to Honda’s motion to dismiss on November 15, 2019 (Dkt. No. 43) and
17    pursuant to this Court’s order (Dkt. No. 44), Honda will file its reply brief no later than
18    December 13, 2019.
19             As shown on the attached Exhibit A schedule, the parties have agreed that the
20    deadline to add parties or claims shall be according to this Court’s presumptive date of 60
21    days after the Scheduling Conference date (currently set on December 20, 2019), or in
22    this case: February 18, 2020.
23
24
25
26
27
28

      4840-9151-2494.1                               4
                                        JOINT RULE 26(F) REPORT
                                         8:19-CV-00818 JLS (KESx)
     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 6 of 11 Page ID #:401




 1        f. Complexity
 2             The parties agree to use the Manual for Complex Litigation (current edition) as a
 3    reference point during the course of this litigation.
 4        g. Status of Discovery
 5             The parties have agreed make their Rule 26(a) initial disclosures on or before
 6    January 17, 2020. At this time, the parties do not anticipate requesting any changes to
 7    the form of such disclosures. No initial discovery has been completed to-date.
 8        h. Discovery Plan
 9           1. Subjects on which Discovery May Be Needed
10             The parties have agreed that no bifurcation or formal staging of discovery is
11    appropriate. Discovery cut-off dates are provided in the Proposed Schedule attached as
12    Exhibit A.
13             Plaintiffs
14             Plaintiffs anticipate seeking discovery on (i) the design, development, production
15    and testing of Class Vehicles and their AC Systems, (ii) Defendants’ efforts to understand
16    the root cause of AC System failures, (iii) the companies’ knowledge of the alleged AC
17    Systems Defect risk as Defendants sold or leased Class Vehicles. Plaintiffs also anticipate
18    seeking discovery concerning Defendants’ warranty practices and its communications
19    with dealerships and customers concerning AC Systems. Plaintiffs may also seek
20    discovery relating to Honda’s revenues and profits in connection with its sale and lease of
21    the Class Vehicles, as well as the marketing thereof.
22             Honda
23             Honda anticipates that, based on facts currently known to it, the following
24    discovery will be necessary in its defense of this putative class action:
25             1) Deposition of the named Plaintiffs generally on issues related to their purchase,
26                  ownership or lease of the subject vehicles, plaintiffs’ claimed damages, and
27                  information that relates to their claimed adequacy and typicality to serve as
28                  class representatives.

      4840-9151-2494.1                                  5
                                             JOINT RULE 26(F) REPORT
                                              8:19-CV-00818 JLS (KESx)
     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 7 of 11 Page ID #:402




 1             2) Depositions of expert witnesses Plaintiff may designate for trial or who may
 2                  submit declarations in support of Plaintiff’s anticipated motion for class
 3                  certification on issues framed by such experts’ reports.
 4             3) Depositions of non-expert witnesses (e.g., members of the purported class) who
 5                  may submit declarations in support of Plaintiff’s anticipated motion for class
 6
                    certification, as well as other members of the putative class, on issues related to
 7
                    plaintiffs’ claims in this action.
 8
               4) Interrogatories concerning the factual and legal claims in the operative
 9
                    complaint and on issues related to Plaintiff’s claim that common issues of law
10
                    and/or fact predominate and justify certification of the putative class.
11
               5) Document requests concerning the factual and legal claims in the operative
12
                    complaint.
13
14             6) Requests for Admissions concerning the factual and legal claims in the

15                  operative complaint.

16             2. Discovery of Electronically Stored Information
17
               The parties have begun to work together to promote the efficient exchange of
18
      documents and information. To that end, the parties are working to develop a discovery
19
      plan that takes into account the capabilities of their computer systems. Plaintiffs’ counsel
20
      has asked about Defendants’ databases and systems that may contain potentially relevant
21
      information and how they can be queried.               Among other things, Plaintiffs seek an
22
      understanding of the databases and systems used in connection with efforts to detect,
23
      resolve, or communicate about the alleged Defect, as well as systems that track issue
24
      resolution, root cause efforts, executive summaries, and lessons learned.
25
               Plaintiffs likewise requested a list of the custodians of relevant documents and
26
      electronically stored information, including a brief description of each person’s title and
27
      responsibilities. Plaintiffs explained that the custodians of interest likely include
28

      4840-9151-2494.1                                   6
                                            JOINT RULE 26(F) REPORT
                                             8:19-CV-00818 JLS (KESx)
     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 8 of 11 Page ID #:403




 1    individuals or entities (i) involved in the design, development, testing, and/or production
 2    phases whose responsibilities relate(d) to Class Vehicle AC Systems; (ii) responsible for
 3    monitoring, analyzing, or reporting on customer complaints, warranty claims, dealer
 4    reports, and other sources of data relating to AC System problems; (iii) who participated
 5    in or received information about root cause analysis relating to AC Systems; (iv) who has
 6    made or received recommendations about possible corrective or containment actions
 7    relating to the AC Systems; and (5)
 8             Counsel for Honda has agreed to work with Plaintiffs to develop an appropriate
 9    Electronically Stored Information (ESI) protocol to promote efficient location and
10    production of discoverable documents. The parties intend to complete ESI discussions
11    and to memorialize an ESI protocol as soon as practicable, once the pleadings are settled
12    and the claims that may survive Honda’s motion practice are identified.
13             3. Preservation of Evidence
14
               Counsel for both sides have stated that their clients have taken and are taking the
15
      appropriate steps to preserve all potentially relevant evidence.
16
               4. Claims of Privilege and the Confidentiality of Information
17
               The parties contemplate that certain discovery produced in the matter will require a
18
      level of protection and confidentiality. To that end, the parties contemplate negotiating
19
      and submitting a suitable protective order for the Court’s consideration, consistent with
20
      the model protective order in the Central District of California. Parties intend to file their
21
      stipulated protective order with the Court for approval.
22
23             5. Changes to Limitations on Discovery
24             In the interest of making an informed decision in this regard, the parties have
25    agreed to temporarily defer discussion of whether and to what extent relief from the
26    presumptive limits on interrogatories and depositions will be merited until after they have
27    begun to exchange documents and information. At this time, however, the parties do not
28    anticipate any changes to limitations on discovery.

      4840-9151-2494.1                               7
                                        JOINT RULE 26(F) REPORT
                                         8:19-CV-00818 JLS (KESx)
     Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 9 of 11 Page ID #:404




 1             6. Additional Orders
 2             The parties do not, at this time, request the Court issue additional orders under
 3    Rule 26(c) or 16(b).
 4        i. Expert Discovery
 5             The parties anticipate that each side will have liability and damages experts at both
 6    the class certification and merits/trial stages of this case. The schedule for expert
 7    disclosures is included on attached Exhibit A. The parties agree to meet and confer to
 8    arrange mutually agreeable depositions of each expert.
 9        j. Dispositive Motions
10             The parties anticipate that Plaintiffs will file a motion for class certification and
11    that the parties also may file separate motions for summary judgment.
12        k. ADR Procedure Selection
13             The parties have discussed and agree to private mediation (ADR Procedure No. 3)
14    as the ADR option, as indicated on their ADR Procedure Selection form. The parties
15    propose that mediation occur no later than 30 days after the Court’s ruling on Plaintiffs’
16    motion for class certification.
17        l. Settlement Efforts
18             To date, the parties have not engaged in settlement discussions.
19        m. Preliminary Trial Estimate
20            Plaintiffs anticipate that the case will be tried to a jury, although certain claims may
21    be tried to the Court. At this time, the parties estimate that a trial will last approximately
22    two weeks. However, this estimate may change based on the Court’s ruling on Plaintiffs’
23    anticipated motion for class certification. The parties will have a better idea of how long
24    such a trial would take after class certification is decided.
25        n. Trial Counsel
26             Plaintiffs anticipate that Gregory Coleman, Bryan Clobes, and Glen Abramson will
27    try this case if it proceeds to trial. Honda anticipates that Eric Kizirian and Steve Meyer
28    of Lewis Brisbois will try this case if the matter proceeds to trial.

      4840-9151-2494.1                                8
                                         JOINT RULE 26(F) REPORT
                                          8:19-CV-00818 JLS (KESx)
 Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 10 of 11 Page ID #:405




 1       o. Independent Expert or Master
 2            The parties do not anticipate that a Rule 53 master or independent scientific expert
 3   will need to be appointed.
 4       p. Other Issues
 5            No other issues affecting the status or management of this case are known at this
 6   time.
 7       q. Proposed Schedule
 8            The parties have attached this Court’s required Proposed Schedule to this report as
 9   Exhibit A.
10
11   DATED: December 6, 2019                  Respectfully submitted,
12
                                              By: /s/ Gregory F. Coleman
13                                            On Behalf of Attorneys for Plaintiffs
14
15
     DATED: December 6, 2019
16                                            By: /s/ Eric Y. Kizirian (with permission)
17
18                                            On Behalf of Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28

     4840-9151-2494.1                               9
                                       JOINT RULE 26(F) REPORT
                                        8:19-CV-00818 JLS (KESx)
 Case 8:19-cv-00818-JLS-KES Document 47 Filed 12/06/19 Page 11 of 11 Page ID #:406




 1                                  ATTESTATION STATEMENT
 2            Pursuant to Local Rule 5-4.3.4(a)(2), I attest that all other signatories listed, and on
 3   whose behalf the filing is submitted, concur in the filing’s content and have authorized
 4   the filing.
 5
 6   DATED: December 6, 2019                    Respectfully submitted,
 7
                                                By:   /s/ Gregory F. Coleman
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     4840-9151-2494.1                                 10
                                         JOINT RULE 26(F) REPORT
                                          8:19-CV-00818 JLS (KESx)
